Citation Nr: 0006077	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial evaluation for human 
immunodeficiency virus (HIV)-related illness, assigned a 10 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to June 1984 
and from February 1985 to December 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina (RO).

The Board remanded the case in July 1996 and July 1997 for 
additional development, and ultimately granted service 
connection for the claimed disorder in June 1998.  The RO 
effectuated that decision in a June 1998 rating decision and 
assigned a 10 percent disability rating for HIV-related 
illness, effective from December 1991.  The veteran promptly 
appealed the RO's decision on the grounds that he believes 
his symptoms warrant a 30 percent rating.  

The veteran's representative in his December 1999 written 
argument submitted to the Board has raised a claim for 
service connection for herpes zoster as secondary to the 
veteran's service-connected HIV-related illness.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  HIV-related illness is manifested by not more than 
recurrent non-refractory constitutional symptoms, 
intermittent diarrhea, and recurrent Oral Candidiasis; he is 
on approved medications but he has not demonstrated 
pathological weight loss or development of AIDS-related 
opportunistic infection or neoplasm.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for HIV-
related illness have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b, 
Diagnostic Code 6351 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a 30 percent evaluation for his HIV-related 
illness.  He has asserted that, for essentially the entire 
time that he has been infected, his symptoms have included 
recurrent intermittent diarrhea, sore throat and thrush or 
Oral Candidiasis, and constitutional symptoms such as 
fatigue, general malaise and depression.  Since his diagnosis 
in early 1992, he has been on and off a series of prescribed 
approved medications, including but not limited to AZT as 
well as various HIV cocktails, and he has had to take 
medication to control recurrent herpes, thrush and diarrhea.  
For the following reasons, the Board agrees that the 
veteran's illness warrants a 30 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

The veteran filed a claim for service connection for HIV in 
July 1992, within one year of his separation from active 
service.  Following two remands by the Board, a favorable 
decision was rendered on the veteran's claim for service 
connection on June 5, 1998.  That decision was effectuated by 
the RO later that month in a rating decision, which assigned 
a 10 percent rating for HIV-related illness under Diagnostic 
Code 6351, effective from December 1991.  The veteran filed a 
notice of disagreement with respect to the 10 percent 
evaluation, and this appeal ensued.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.  

The medical records show a combination of recurrent and 
intermittent manifestations of HIV-related illness which most 
nearly approximate a 30 percent evaluation at all relevant 
times.  The evidence includes no service medical records but 
does include VA outpatient records dated from shortly after 
service.  The veteran tested positive for HIV in April 1992.  
A report of VA examination dated in July 1992 reveals 
pharyngitis and a recent history of weight loss and diarrhea.  
Treatment records dated in 1993 and 1994 show that the 
veteran was being treated with AZT, an HIV drug, and 
antidepressants.  He was also being treated for recurrent 
thrush, sore throat, and herpes.  He reported recurrent 
headaches, anxiety and insomnia.  His CD4 count was 305 in 
April 1994.  No significant weight loss was reported during 
this period.  Records dated in 1993 and 1994 indicate that 
the veteran was working full-time.  

A report of VA examination dated in November 1996 reveals 
that the veteran's CD4 count had risen to 681.  He was noted 
to be 6 feet, 4 inches tall and to weigh 228 pounds.  He 
complained of a history of intermittent diarrhea and thrush.  
He stated that he had oral and genital herpes which were in 
remission and which he experienced about 3 times per year.  
He denied musculoskeletal problems or cardiac problems.  He 
complained of occasional itching, but no specific rashes.  He 
indicated that he was not taking any anti-HIV medication due 
to funding.  Physical examination at the time was 
unremarkable.  The diagnosis was HIV, associated depression, 
intermittent diarrhea, currently stable, and genital and oral 
herpes, currently in remission.  

Additional outpatient records dating from 1995 to 1997 show 
that the veteran discontinued AZT for a period of time 
because of the severe side effects.  He was counseled by 
medical personnel as to the availability of various other HIV 
cocktails and eventually began medication in 1997.  He had 
multiple outbreaks of herpes, respiratory problems, 
pharyngitis, thrush, and fungal diarrhea.  He was also 
variously described as doing fine or well with no acute 
problems, and, as noted, for a period of time he was not on 
anti-HIV medication in 1995 and 1996.  He reported that he 
left his job at a center for AIDS-related patients in January 
1996 because it was "too depressing" dealing with the sick 
patients.  The veteran specifically denied any visual or 
refractory-related symptoms.  He was continued on anti-
depressant medication.  In November 1996, it was noted that 
the veteran had some depression, but was not taking his 
Trazodone regularly; he was prescribed Buspar.  The veteran 
also began to suffer from recurrent sores on his scalp as 
well as recurrent headaches during this time period.  In 
April 1997, he was again noted to not be on anti-HIV 
medication; his CD4 was reported to be 556.  In September 
1997, the veteran was described as doing well and he was 
noted not to be taking any anti-HIV medication other than a 
medication to prevent herpes flare-up.  He indicated that he 
did not want any treatment at that time including medication 
and stated that he felt "good."  In October 1997, he was 
described as feeling depressed and confused related to trying 
to decide about taking medication.  The veteran apparently 
decided to start on a two-day drug treatment plan at that 
time.  No significant weight loss was reported during this 
time period. 

The veteran was afforded VA examinations in September and 
December 1997.  A report of VA examination dated in September 
1997 reveals complaints of memory loss, depression and 
dementia.  He also stated that he had severe fatigue.  He 
reported that he had experienced recurrent thrush and that he 
was currently on Zovirax.  Physical examination at that time 
was normal.  The diagnoses were HIV positivity diagnosed in 
April 1992 with CD4 count of 565; depression; memory loss; 
and history of thrush.

A report of VA examination dated in December 1997 reveals 
that he was currently taking a three-drug cocktail for HIV, 
as well as medication for recurrent diarrhea and thrush.  The 
veteran felt generally well and reportedly was gaining 
weight; he noted that his fatigue was not significant at that 
time.  The veteran also denied any other significant 
infections.  Some depression was also reported and some 
difficulty with memory loss in the past was noted.  However, 
the veteran did not mention this to be a problem during the 
examination.  Physical examination was essentially 
unremarkable.  The impression was acquired immunodeficiency 
syndrome with Oral Candidiasis, fungal diarrhea, herpes 
zoster, and history of depression.  

The veteran's manifestations of HIV-related illness are rated 
under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (1999).  Under that code, a 10 percent 
evaluation is warranted following development of definite 
medical symptoms, with T4 cell count of 200 or more and less 
than 500, and on approved medication(s), or; with evidence of 
depression or memory loss with employment limitations.  A 30 
percent evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or; minimum rating with T4 cell count less 
than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  A 
60 percent evaluation is for application with refractory 
constitutional symptoms, diarrhea and pathological weight 
loss, or; minimum rating following development of AIDS-
related opportunistic infection of neoplasm.  A 100 percent 
rating is appropriate with AIDS with recurrent opportunistic 
infections or with secondary diseases affecting multiple body 
systems; HIV-related illness with debility and progressive 
weight loss, without remission, or few or brief remissions.  
Id.  The term ``approved medication(s)'' includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1.  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2.

The record is replete with reference to the fact that the 
veteran's manifestations of HIV include recurrent diarrhea.  
The Board recognizes that, while he has managed to achieve 
some control of this condition with medication, it certainly 
has not been completely arrested, as the veteran has 
invariably experienced flare-ups of his condition when 
medication is discontinued.  The same observation may be made 
with regard to the veteran's thrush condition.  Moreover, he 
has been subject to recurrent flare-ups of herpes on a fairly 
frequent basis, and it appears from the medical record that 
the increased frequency of outbreaks may be due to the 
effects of HIV and HIV-related medications.  Further, the 
Board notes the veteran's references to some depression and 
anxiety related to his condition.  Overall, the Board finds 
that the evidence, including the medical evidence and the 
veteran's testimony, is essentially in relative equipoise 
with regard to whether the veteran meets the criteria for a 
30 percent rating.  As such, the Board will resolve 
reasonable doubt in the veteran's favor and conclude that the 
evidence most closely approximates a 30 percent rating at all 
relevant times.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

In making this decision, the Board is cognizant that the 
veteran has reported signs and symptoms of varying degrees of 
severity at different times since February 1992.  Further, it 
is acknowledged that the veteran has at times had very good 
laboratory results, including T4 cell count, and that his 
weight has generally been stable throughout the time period 
under consideration.  Nonetheless, the Board is aware that 
this is done with use of recurrent medication and therapy, 
and that the veteran's record demonstrates that his illness 
is subject to sudden and unpredictable flare-ups.  

The Board points out, however, that criteria for an 
evaluation in excess of 30 percent are not met, either under 
Diagnostic Code 6361 or any other code provision.  As noted 
above, psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  However, the veteran has 
specifically indicated that he is seeking a 30 percent 
evaluation at this time.  Further, the record does not 
indicate that any of the other manifestations of the 
veteran's service-connected HIV-related illness warrants an 
evaluation in excess of 30 percent, including the veteran's 
depression which was noted by history only on recent VA 
examination.  In the event that the veteran does develop more 
severe psychiatric manifestations, or central nervous system 
manifestations, opportunistic infections, and neoplasms that 
would result in a higher evaluation, he may request that the 
RO consider an evaluation in excess of 30 percent.  The Board 
notes that the record at this time fails to demonstrate 
refractory symptoms, pathological weight loss or AIDS 
opportunistic infection or neoplasm.  As noted, additional 
diagnostic codes have been considered.  However, in the 
absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Thus, overall, the record 
affords no basis for an evaluation in excess of 30 percent 
for HIV-related illness at any time.  

In conclusion, the Board finds that the evidence is in 
equipoise with regard to an initial 30 percent evaluation for 
HIV-related infection, but that the preponderance of the 
evidence is against the claim with regard to an evaluation in 
excess of 30 percent.  In reaching this decision, the Board 
reiterates that it has considered the doctrine of reasonable 
doubt.  See Gilbert, 1 Vet. App. 55-56.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 30 percent for HIV-related 
illness is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

